                          Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 1 of 13

                                                                                                                Kohl Harrington <kohl@harringtonfilms.com>



Appeal NGC20-092
1 message

Kohl Harrington <kohl@harringtonfilms.com>                                                                                     Tue, Mar 24, 2020 at 10:21 AM
To: foia@nara.gov
Cc: gary.stern@nara.gov
Bcc: Kohl Harrington <kohl@harringtonfilms.com>

 Hello,

 I am appealing my FOIA request NGC 20-092.

 NARA has not responded to my FOIA request with records in the times outlined in federal regulations and law.

 -Kohl Harrington
 Harrington Films
 323-237-9958




                                                                                                                                Exhibit 11
                          Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 2 of 13

                                                                                                                                Kohl Harrington <kohl@harringtonfilms.com>



Your FOIA Appeal of NGC20-092
1 message

Susan Gillett <susan.gillett@nara.gov>                                                                                                           Thu, Mar 26, 2020 at 1:54 PM
To: Kohl Harrington <kohl@harringtonfilms.com>

 March 26, 2020

 Kohl Harrington
 29201 Heathercliff Rd. #1205
 Malibu, CA 90265

 Re: NGC20-092/ NARA Appeal No. NGC20-034A

 Dear Mr. Harrington:

 On March 24, 2020, we received on behalf of the Deputy Archivist of the United States, your administrative appeal that you submitted via email to foia@nara.gov.
 You are appealing FOIA request NGC20-092. You are appealing because you have not received a response within 20 working days. We assigned your appeal a case
 number NGC20-034A . Please provide this number in any future correspondence about this appeal.

 The Deputy Archivist of the United States has the responsibility to adjudicate such appeals. In an attempt to afford each appellant equal and impartial treatment,
 we have adopted a general practice of assigning appeals in the approximate order of receipt. Due to the COVID-19 pandemic, and pursuant to guidance received
 from the Office of Management and Budget (OMB), NARA has adjusted its normal operations to balance the need of completing its mission-critical work while also
 adhering to the recommended social distancing for the safety of our staff. As a result of this re-prioritization of activities, you may experience a delay in receiving a
 substantive response to your FOIA request and to your appeal. We apologize for this inconvenience and appreciate your understanding and patience.

 We will notify you of the decision on your appeal as soon as we can. If you have any questions about the status of your appeal, you may contact us at
 foia@nara.gov, or write to the address below.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel, Room 3110
 8601 Adelphi Rd.
 College Park, MD 20740-6001
 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 National Archives and Records Administration
 College Park, MD 20740-6001
 301-837-3409
 susan.gillett@nara.gov




                                                                                                                                                  Exhibit 12
     Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 3 of 13




                                                                          April 20, 2020




Kohl Harrington
Harrington Films
kohl@harringtonfilms.com

                   Re: Freedom of Information Act Appeal No. NGC20-034A

Dear Mr. Harrington:

This is in response to your Freedom of Information Act (FOIA) appeal received in our office on
March 24, 2020, in which you appeal the National Archives and Records Administration’s
Office of the General Council (NGC) administration of your initial FOIA requests assigned
tracking number NGC20-092. Your appeal was assigned tracking number NGC20-034A.

In your November 27, 2019 FOIAonline request, you asked for “the email records date range
(August 01, 2019 through November 27, 2019) for OGIS employee, Kirsten Mitchel, who is the
Compliance Team Lead, Office of Government Information Services, and the email records I’m
requesting are for key words Kohl Harrington, Sarah Kotler, Kim Hutchinson, Michael Marquis.
Additionally, I am requesting all emails OGIS employee Kirsten Mitchel has exchanged with
FDA FOIA employee Sarah Kotler (Sarah.Lotler@fda.hhs.gov), Kim Hutchinson
(Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.Marquis@hhs.gov).”

In an email exchange dated February 6, 2020, you requested an update to your request. NGC
staff responded and stated that your request is number 156 in our Complex FOIA queue and that
there were over 40 emails that may be responsive to your request and will have to be reviewed
for relevance and for exemptions that may apply under the FOIA. In an email dated March 23,
2020, you requested information on how to submit a FOIA appeal. NGC staff responded and
provided you the link to NARA’s FOIA Reference Guide and stated that your appeal does not
commence until after you receive a response to your FOIA request.

In your March 24, 2020 email, you appealed the fact that NARA has not responded to your
request stating, “NARA has not responded to my FOIA request with records in the times outlined
in federal regulations and law.”

Under the FOIA, you may file an administrative appeal with NARA for any of the following
decisions: the refusal to release the record, either in whole or in part; the determination that a
record does not exist or cannot be found; the determination that the record you sought was not




                                                                                        Exhibit 13
    Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 4 of 13




subject to the FOIA; the denial of a request for expedited processing; or the denial of a fee
waiver request. See 36 C.F.R. § 1250.70 and NARA’s FOIA Reference Guide. Your appeal
stating that NARA has not yet completed processing of your request is not a valid basis for an
administrative FOIA appeal. As such, your appeal is being denied as an improper FOIA appeal.

As of today, your FOIA request is number 154 in our Complex queue.

This completes the processing of your appeal.

For your information, the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman’s office, offers mediation services to resolve disputes between FOIA requesters and
Federal agencies as a non-exclusive alternative to litigation. Please consider using OGIS
services, and this does not affect your right to pursue litigation. You may contact OGIS in any of
the following ways:

Office of Government Information Services
National Archives and Records Administration
8601 Adelphi Road – OGIS
College Park, MD 20740-6001
ogis@nara.gov
ogis.archives.gov
202-741-5770
1-877-684-6448

Your administrative remedies are now exhausted. If you are dissatisfied with my action on your
appeal, the FOIA permits you to file a lawsuit in federal district court in accordance with 5
U.S.C. § 552(a)(4)(B). You may seek judicial review in the District of Columbia, in the United
States District Court for the judicial district in which you reside or do business, or the judicial
district where the records are located – in this instance, in the District of Maryland.

Sincerely,


Debra Steidel Wall
DEBRA STEIDEL WALL
Deputy Archivist of the United States
   Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 5 of 13




Official: NGC
Reading: NGC
Information Copy: NGC
NGC: JFoor/jf 04/20/2020
S:FOIA/FOIA APPEALS/FY 2020/ NGC20-033A File code 1103-6
                           Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 6 of 13

                                                                                                                                             Kohl Harrington <kohl@harringtonfilms.com>



FOIA Request NARA-NGC-2020-000313 Submitted
1 message

admin@foiaonline.gov <admin@foiaonline.gov>                                                                                                                      Thu, Feb 6, 2020 at 6:39 PM
To: kohl@harringtonfilms.com


 This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

       Tracking Number: NARA-NGC-2020-000313
       Requester Name: Kohl Harrington
       Date Submitted: 02/06/2020
       Request Status: Submitted
       Description: I am requesting the email records date range (November 28, 2019 through February 06, 2020) for OGIS employee, KIRSTEN MITCHELL, who is the Compliance Team
       Lead, Office of Government Information Services, and the email records I'm requesting are for key words kohl harrington, sarah kotler, Kim Hutchinson, Michael Marquis. Additionally,
       I am requesting all emails OGIS employee KIRSTEN MITCHEL has exchanged with FDA FOIA employee sarah kotler (Sarah.Kotler@fda.hhs.gov), kim hutchinson
       (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov)




                                                                                                                                                                 Exhibit 14
                           Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 7 of 13

                                                                                                                                             Kohl Harrington <kohl@harringtonfilms.com>



FOIA Request NARA-NGC-2020-000314 Submitted
1 message

admin@foiaonline.gov <admin@foiaonline.gov>                                                                                                                      Thu, Feb 6, 2020 at 6:44 PM
To: kohl@harringtonfilms.com


 This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

       Tracking Number: NARA-NGC-2020-000314
       Requester Name: Kohl Harrington
       Date Submitted: 02/06/2020
       Request Status: Submitted
       Description: I am requesting the email records date range (November 28, 2019 through February 6, 2020) for OGIS employee, Martha Wagner Murphy, who is the Deputy Director,
       Office of Government Information Services, and the email records I'm requesting are for key words kohl harrington, sarah kotler, Kim Hutchinson, Michael Marquis. Additionally, I am
       requesting all emails OGIS employee Martha Wagner Murphy has exchanged with FDA FOIA employee sarah kotler (Sarah.Kotler@fda.hhs.gov), kim hutchinson
       (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov)




                                                                                                                                                                 Exhibit 15
                           Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 8 of 13

                                                                                                                                      Kohl Harrington <kohl@harringtonfilms.com>



FOIA Request NARA-NGC-2020-000315 Submitted
1 message

admin@foiaonline.gov <admin@foiaonline.gov>                                                                                                            Thu, Feb 6, 2020 at 6:47 PM
To: kohl@harringtonfilms.com


 This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

       Tracking Number: NARA-NGC-2020-000315
       Requester Name: Kohl Harrington
       Date Submitted: 02/06/2020
       Request Status: Submitted
       Description: I would like all records for OGIS Case No. 20-0407




                                                                                                                                                       Exhibit 16
                           Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 9 of 13

                                                                                                                                      Kohl Harrington <kohl@harringtonfilms.com>



FOIA Request NARA-NGC-2020-000474 Submitted
1 message

admin@foiaonline.gov <admin@foiaonline.gov>                                                                                                             Thu, Mar 26, 2020 at 8:28 AM
To: kohl@harringtonfilms.com


 This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

       Tracking Number: NARA-NGC-2020-000474
       Requester Name: Mr. Kohl Harrington
       Date Submitted: 03/24/2020
       Request Status: Submitted
       Description: Requesting the email records date range (November 28, 2019-March 24, 2020) for OGIS employee, KIRSTEN MITCHELL, who is the Compliance Team Lead, Office of
       Government Information Services, and the email records I'm requesting are for key words; kohl harrington, sarah kotler, Kim Hutchinson, Michael Marquis. Additionally, I am
       requesting all emails OGIS employee KIRSTEN MITCHEL has exchanged with FDA FOIA employee sarah kotler (Sarah.Kotler@fda.hhs.gov), kim hutchinson
       (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov). See attached request from National FOIA portal.




                                                                                                                                                          Exhibit 17
                                           Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 10 of 13
                                                                                                                                                                                                                           Kohl Harrington <kohl@harringtonfilms.com>



Re: New FOIA request received for Select National Archives component for me
1 message

Susan Gillett <foia@nara.gov>
To: Kohl Harrington <kohl@harringtonfilms.com>

 Dear Mr. Harrington:

 We have received your request below for emails of OGIS employee Kirsten Mitchell. We assigned it an internal tracking number of NGC20-328 in addition to a FOIAonline
 tracking number NARA-NGC-2020-000474. Please cite both tracking numbers in any future correspondence about this request.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 National Archives and Records Administration
 College Park, MD



 On Tue, Mar 24, 2020 at 12:10 PM 'National FOIA Portal' via FOIA <FOIA@nara.gov> wrote:
  Hello,

    A new FOIA request was submitted to your agency component:


    The following list contains the entire submission submitted March 24, 2020 12:10:03pm ET, and is formatted for ease of viewing and printing.


    Contact information

    First name                                 Kohl
    Last name                                  Harrington
    Mailing Address                            29201 Heathercliff RD
                                               1205
    City                                       Malibu
    State/Province                             California
    Postal Code                                90265
    Country                                    United States
    Phone                                      3232379958
    Company/Organization                       Harrington Films
    Email                                      kohl@harringtonfilms.com


    Request

    Request ID 116561
    Confirmation
                 116036
    ID
                 I am requesting the email records date range (November 28, 2019-
                 March 24, 2020) for OGIS employee, KIRSTEN MITCHELL, who is the
                 Compliance Team Lead, Office of Government Information Services,
                 and the email records I'm requesting are for key words; kohl
    Request      harrington, sarah kotler, Kim Hutchinson, Michael Marquis.
    description Additionally, I am requesting all emails OGIS employee KIRSTEN
                 MITCHEL has exchanged with FDA FOIA employee sarah kotler
                 (Sarah.Kotler@fda.hhs.gov), kim hutchinson
                 (Kim.Hutchinson@hhs.gov), and Michael Marquis
                 (Michael.marquis@hhs.gov)


    Supporting documentation


    Fees

    Request category ID                                                media
    Fee waiver                                                         no
    Willing to pay                                                     25


    Expedited processing

    Expedited Processing                                                           no


    The following table contains the entire submission, and is formatted for ease of copy/pasting into a spreadsheet.

    request_id confirmation_id address_city address_country address_line1 address_line2 address_state_province address_zip_postal_code company_organization                    email          expedited_processing fee_amount_willing fee_waiver name_first name_last p




                                                                    29201
    116561      116036            Malibu         United States      Heathercliff        1205        California               90265                 Harrington Films   kohl@harringtonfilms.com no                  25                 no        Kohl       Harrington 32
                                                                    RD




                                                                                                                                                                                                                               Exhibit 18
                         Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 11 of 13

                                                                                                                                        Kohl Harrington <kohl@harringtonfilms.com>



FOIA Request NARA-NGC-2020-000475 Submitted
1 message

admin@foiaonline.gov <admin@foiaonline.gov>                                                                                                               Thu, Mar 26, 2020 at 8:45 AM
To: kohl@harringtonfilms.com


 This message is to confirm your request submission to the FOIAonline application: View Request. Request information is as follows:

       Tracking Number: NARA-NGC-2020-000475
       Requester Name: Mr. Kohl Harrington
       Date Submitted: 03/24/2020
       Request Status: Submitted
       Description: I am requesting the email records date range (November 28, 2019-March 24, 2020) for OGIS employee, Martha Wagner Murphy, who is the Deputy Director, Office of
       Government Information Services, and the email records I'm requesting are for key words; kohl harrington, sarah kotler, Kim Hutchinson, Michael Marquis. Additionally, I am
       requesting all emails OGIS employee Martha Wagner Murphy has exchanged with FDA FOIA employee sarah kotler (Sarah.Kotler@fda.hhs.gov), kim hutchinson
       (Kim.Hutchinson@hhs.gov), and Michael Marquis (Michael.marquis@hhs.gov). See attached request via National FOIA portal.




                                                                                                                                                            Exhibit 19
                          Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 12 of 13

                                                                                                                                            Kohl Harrington <kohl@harringtonfilms.com>



Fwd: New FOIA request received for Select National Archives component for me
1 message

Susan Gillett <foia@nara.gov>
To: Kohl Harrington <kohl@harringtonfilms.com>

 Dear Mr. Harrington:

 We have received your request below for emails of OGIS employee Martha Murphy. We assigned it an internal tracking number of NGC20-329 in addition to a
 FOIAonline tracking number NARA-NGC-2020-000475. Please cite both tracking numbers in any future correspondence about this request.

 Sincerely,

 Susan Gillett
 Government Information Specialist
 Office of General Counsel
 National Archives and Records Administration
 College Park, MD


 ---------- Forwarded message ---------
 From: 'National FOIA Portal' via FOIA <FOIA@nara.gov>
 Date: Tue, Mar 24, 2020 at 12:10 PM
 Subject: New FOIA request received for Select National Archives component for me
 To: <FOIA@nara.gov>


 Hello,

 A new FOIA request was submitted to your agency component:


 The following list contains the entire submission submitted March 24, 2020 12:10:03pm ET, and is formatted for ease of viewing and printing.


 Contact information

  First name                                Kohl
  Last name                                 Harrington
  Mailing Address                           29201 Heathercliff RD
                                            1205
  City                                      Malibu
  State/Province                            California
  Postal Code                               90265
  Country                                   United States
  Phone                                     3232379958
  Company/Organization                      Harrington Films
  Email                                     kohl@harringtonfilms.com


 Request

  Request ID 116556
  Confirmation
               116031
  ID
               I am requesting the email records date range (November 28, 2019-
               March 24, 2020) for OGIS employee, Martha Wagner Murphy, who is
               the Deputy Director, Office of Government Information Services, and
               the email records I'm requesting are for key words; kohl harrington,
  Request      sarah kotler, Kim Hutchinson, Michael Marquis. Additionally, I am
  description requesting all emails OGIS employee Martha Wagner Murphy has
               exchanged with FDA FOIA employee sarah kotler
               (Sarah.Kotler@fda.hhs.gov), kim hutchinson
               (Kim.Hutchinson@hhs.gov), and Michael Marquis
               (Michael.marquis@hhs.gov)


 Supporting documentation


 Fees

  Request category ID                                               media
  Fee waiver                                                        no
  Willing to pay                                                    25


 Expedited processing

  Expedited Processing                                                         no


 The following table contains the entire submission, and is formatted for ease of copy/pasting into a spreadsheet.

  request_id confirmation_id address_city address_country address_line1 address_line2 address_state_province address_zip_postal_code company_organization                          ema


                                                                                                                                                             Exhibit 20
                     Case 1:20-cv-02054-CKK Document 1-2 Filed 07/28/20 Page 13 of 13
request_id confirmation_id address_city address_country address_line1 address_line2 address_state_province address_zip_postal_code company_organization            ema




                                                      29201
116556    116031         Malibu       United States   Heathercliff   1205         California             90265                   Harrington Films         kohl@harringt
                                                      RD




   FOIA Request confirmation #116031.pdf
   4K
